Notice of Allowance
Allowable Subject Matter
Claims 21-26, 28, 30-32, 34-36, and 39 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and user equipment (UE) for performing scheduling request (SR) transmission, the method steps involving performing a random access procedure for one or more first pending SRs, and performing one or more physical uplink control channel (PUCCH) based SR transmission procedures for one or more second pending SRs, wherein the random access procedure is performed in parallel with the PUCCH based SR transmission procedures, wherein the method further comprises switching a bandwidth part (BWP) based on the availability of PUCCH resources.
	Applicant’s independent claims recite wherein performing one or more PUCCH based SR transmission procedures for one or more second pending SRs comprises: in response to the second event occurring in the second BWP, performing the one or more PUCCH based SR transmission procedures in the second BWP, while the random access procedure is ongoing, wherein the second event is an event when the one or more second pending SRs have valid PUCCH resources to use (as described in paragraphs [0074] and [0077] of applicant’s specification), which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Babaei et al. (US 2019/0132857 A1) discloses BWP switching for cells configured with PUCCH/SR resources.
	Amuru et al. (US 2019/0104554 A1) discloses switching to an initial active BWP from a set of BWPs when random access channel (RACH) resources are not available.
	Shih et al. (US 2019/0182870 A1) discloses receiving a BWP switch command and determining whether to switch a BWP based on configured RACH resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461